Title: To Thomas Jefferson from Rejoice Newton, 23 October 1821
From: Newton, Rejoice,Jennison, Sammuel
To: Jefferson, Thomas


            
            
              
              
          REPORTPresented at the Annual Meeting ofTHE AMERICAN ANTIQUARIAN SOCIETY,October, 1821.The Committee appointed to report at this Meeting, on the state of The American Antiquarian Society, respectfully represent—THAT no material changes have taken place in the situation of the Society during the last year, and nothing adverse has arisen to disappoint the anticipations authorized by the Report which was made at the last Annual Meeting. Since that time, considerable additions have been made to the Library. Of these, Books valued at three hundred and seventeen dollars have been presented by the President; and others, amounting to one hundred and seveteen dollars, by other persons. In addition to which, there have been received from the several States of Maryland, Indiana, Louisiana, and Maine, copies of their Laws, Journals, and other publications, under the State authority. Several articles have also been added to the Cabinet. We have thus the gratifying assurance that the Institution is remembered by its friends abroad, and that the publick confidence in its utility is not diminished.We have also the pleasure to state, that the Building erected for the use of the Society is now completed, and enclosed in a manner displaying at once the taste and liberality of the donor. This Building, which is highly ornamental as a publick edifice, and well calculated to give respectability and permanency to the Institution, we are informed has been thus finished at the expense of eight thousand dollars, which, in addition to former donations of Books, &c. to the estimated amount of more than ten thousand dollars, constitute a well-founded claim on the part of an individual member to the gratitude of the Society. We allude to it not only in justice to him, but as an example which we earnestly wish may have its influence upon others of our opulent and publick-spirited associates; for, notwithstanding what has already been accomplished, much remains to be done. The funds of the Society, it is well known, are but small, and their sources hitherto very limited. In the mean time, it has become necessary, for the proper disposition and preservation of the Books, that an additional room be fitted for their reception. The Cabinet, also, is but imperfectly arranged; and, to place it in a condition suitable for the inspectors of visitors, and corresponding with the celebrity and respectability of the Institution, it is important that other rooms should be prepared. These suggestions are made by the Committee, with the hope that some mode may be devised for relieving the President from the burden which he has hitherto sustained, almost single-handed, in defraying the expenses of the Institution, and for providing for future expenditures, which its support must necessarily involve.Several communications, from Members residing in this State, and in other States, have been received within the last year, which, in addition to those previously on file, warrant the promise of another volume, whenever the pecuniary circumstances of the Society shall justify its publication.Thus far the Society has proceeded under favourable auspices. It remains for its Members, by their exertions, to justify the confidence inspired by its early promise.—While these are continued, we may reasonably flatter ourselves that it will reflect honour on its founders, prove an object of publick utility, and vindicate its claims to publick patronage.
            REJOICE NEWTON.SAMUEL JENNISON.October 23, 1821.